OPINION — AG — ** NON PROFIT CORPORATION — REQUIREMENTS — TYPE DETERMINATION ** A NON PROFIT CORPORATION IS ONE INCORPORATED UNDER 18 Ohio St. 851 [18-851] TO 18 Ohio St. 862 [18-862] (A) FORMED FOR THE PURPOSE NOT INVOLVING PECUNIARY GAIN TO ITS SHAREHOLDERS OR MEMBERS, (B) PAYING NO DIVIDENDS OR OTHER PECUNIARY REMUNERATION, DIRECTLY OR INDIRECTLY, TO ITS SHAREHOLDERS OR MEMBERS AS SUCH, AND (C) HAVING NO CAPITAL STOCK. RELIGIOUS, EDUCATIONAL AND BENEVOLENT CORPORATIONS, THOUGH NOT DEFINED IN 18 Ohio St. 541 [18-541], AND NOT OTHERWISE DEFINED IN THE STATUTES, ARE CONTROLLED BY 18 Ohio St. 561 [18-561], 18 Ohio St. 571 [18-571], 18 Ohio St. 581 [18-581], REGARDING PURPOSES SET FORTH THEREIN. THE ARTICLES OF INCORPORATION FOR A NON PROFIT CORPORATION WHICH IS NOT RELIGIOUS, EDUCATIONAL OR BENEVOLENT SHOULD CONTAIN THE INFORMATION REQUIRED IN 18 Ohio St. 854 [18-854] ; HOWEVER, IF SAID CORPORATION IS A RELIGIOUS, EDUCATIONAL OR BENEVOLENT CORPORATION THE SAME MAY BEN INCORPORATED UNDER TITLE 18 ABOVE REFERRED TO RELATING TO RELIGIOUS, EDUCATIONAL AND BENEVOLENT CORPORATIONS, AND CONTAIN THE INFORMATION REQUIRED ONLY IN THE INCORPORATION OF RELIGIOUS, EDUCATIONAL AND BENEVOLENT CORPORATIONS. 18 Ohio St. 861 [18-861], SURPA, PERMITS THE EXTENSION OF CORPORATE EXISTENCE OF CORPORATIONS INCORPORATED THEREUNDER FOR A PERIOD OF FIFTY YEARS. THE INITIAL DURATION OF CORPORATE EXISTENCE MAY NOT EXCEED FIFTY YEARS, AS IS PROVIDED IN 18 Ohio St. 854 [18-854] . CORPORATIONS, HAVING PERPETUAL EXISTENCE, NOT BEING INCORPORATED UNDER 18 Ohio St. 851 [18-851] ET SEQ., WILL NOT BE REQUIRED TO DESIGNATE A FIFTY YEAR EXISTENCE, BUT ARE GOVERNED BY THE STATUTE UNDER WHICH INCORPORATED. THE SECRETARY OF STATE CHARGES NON PROFIT CORPORATIONS THE SUM OF FIVE DOLLARS ($5.00) FOR THE FILING OF ARTICLES OF INCORPORATION. 18 Ohio St. 851 [18-851] ET SEQ., DOES 'NOT' IN ANY MANNER AFFECT THE CHARGE FOR FILING ARTICLES OF INCORPORATION FORMED UNDER OTHER SECTIONS OF OKLAHOMA LAW, PARTICULARLY, BUT NOT LIMITED TO RELIGIOUS, EDUCATIONAL AND BENEVOLENT CORPORATIONS. (SECRETARY OF STATE, NON PROFIT, REGISTER) CITE: 18 Ohio St. 541 [18-541], 18 Ohio St. 571 [18-571] (W. HOWARD O'BRYAN)